jPer Curiam. Appellants as plaintiffs sought to recover from appellee the price of a certain wagon sold by one of appellant’s agents to one Hall, who it is claimed purchased the wagon as agent of appellee. At the close of plaintiffs’ evidence the court instructed the jury to find a verdict for defendant. It is not contended by appellant that said Hall was in fact authorized by appellee to purchase the wagon, or that appellee received the wagon, or in any manner ratified Hall’s assumed authority. The contention is that Hall had been permitted by appellee to so conduct himself in connection with appellee’s business as to clothe him with the authority which he assumed. We have examined the evidence carefully and we are unable to say that it has any tendency whatever to show that appellee ever gave Hall any authority or ever permitted him to so act as to induce a third person to believe that he had authority to make such a purchase as he assumed to make. Where there is no evidence tending to prove any element essential to plaintiff’s cause of action, the court may direct a verdict for defendant. There is no error and the judgment must be affirmed. Judgment affirmed.